Case 1:20-cv-00292-JPW-JFS Document 123 Filed 05/13/21 Page 1of1

May 13, 2021
VIA ECF

Honorable Jennifer P. Wilson

U.S. District Court for the Middle District of Pennsylvania
Ronald Reagan Federal Bldg. & U.S. Courthouse

228 Walnut Street

Harrisburg, PA 17101

Re: Pace-O-Matic, Inc. v. Eckert, Seamans, Cherin & Mellott, LLC — No. 20-292

Dear Judge Wilson:

I write on behalf of Plaintiff Pace-O-Matic, Inc. (“POM”) to respectfully request a one-
week enlargement of the deadline to make the joint submission required by the April 29, 2021
Order (ECF 119). We have conferred with counsel for Defendant Eckert, Seamans, Cherin &
Mellott, LLC (“Eckert”), Robert S. Tintner, Esquire, concerning the future course of the
litigation but need additional time due to overlapping professional commitments. Mr. Tintner
advised that he has no objection to this request for a one-week enlargement of the deadline.

Respectfully,

 

DTB:cak
ec Robert S. Tintner, Esquire (via ECF)

425 Spruce Street, Suite 200 + Scranton, PA18503 240 North Third Street, Sth Floor + Harrisburg, PA 17101
P: 570-342-6100 + F: 570-342-6147 P; 717-553-6251

www.mbklaw.com
